DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 21-40 are pending and have been examined in this Office action.  Claims 1-20 have been cancelled.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Objections
Claim 28 is objected to because of the following informalities:  Claim 28 appears to be missing a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "each respective vehicle type" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 is indefinite as to the scope of the claim.  It is indefinite how a vehicle type can indicate an accessibility to an autonomous vehicle or what this means.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20030034873 to Chase et al. in view of U.S. Patent Application Publication 2018/0033310 to Kentley-Klay et al.
As per claim 21, Chase discloses a computer-implemented method for matching a vehicle to a rider comprising (Chase; At least the abstract, and paragraph(s) 2 and 15):
Chase discloses matching various types of vehicles, but does not explicitly disclose that the vehicle is autonomous.  However, the above features are taught by Kentley-Klay (Kentley-Klay; At least the abstract and paragraph(s) 54).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Kentley-Klay into the invention of Chase with the motivation of simple substitution of one known element for another to obtain predictable results. Matching a user to one type of vehicle versus another does not affect the system and would be within the skill of one in the art as a simple substitution with the motivation to improve the user experience by providing the type of vehicle needed.   
obtaining, by a computing system comprising one or more computing devices, a service request from a rider, wherein the service request is indicative of a requested vehicle type (Chase; At least paragraph(s) 38, 53, and 54);
Chase discloses obtaining the location the user would like to obtain a vehicle in at least paragraph(s) 38, which could be the current time and thus, the current location, but does not explicitly disclose obtaining, by the computing system, data indicative of a current location of the rider;
However, the above features are taught by Kentley-Klay (Kentley-Klay; At least paragraph(s) 123 and 124).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Kentley-Klay into the invention of Chase with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Obtaining the current location of the user provides a better user experience by allowing the system to show nearby pickup locations or vehicles, and allowing the location to be automatically entered into the system, thus, saving the user time.  
providing, by the computing system, data indicative of a number of autonomous vehicles for the rider based, at least in part, on the service request and the current location of the rider (Chase; At least paragraph(s) 39 and 55);
determining, by the computing system, a selection of the autonomous vehicle indicating that the rider has selected the autonomous vehicle from the number of autonomous vehicles based, at least in part, on a proximity of the rider to the autonomous vehicle and a vehicle type of the autonomous vehicle, wherein the vehicle type of the autonomous vehicle corresponds to the requested vehicle type; (Chase; At least paragraph(s) 40, 52, 55, and 57);
in response to the selection of the autonomous vehicle by the rider, matching, by the computing system, the autonomous vehicle to the rider to provide for performance of the service request for the rider (Chase; At least paragraph(s) 40, 41, and 57).
As per claim 22, Chase discloses wherein matching the autonomous vehicle to the rider to provide for performance of the service request for the rider further comprises: providing, by the computing system, service request data associated with the service request of the rider to the autonomous vehicle (Chase; At least paragraph(s) 40 and 41).
As per claim 23, Chase discloses wherein determining the selection of the autonomous vehicle comprises using wireless radio communication to determine the proximity of the rider to the autonomous vehicle; and determining that the proximity is within a defined proximity of the autonomous vehicle (Chase; At least paragraph(s) 40 and 50; a proximity card would use wireless radio communication).
However, even if the interpretation is that Chase does not explicitly disclose wireless radio communication, this feature is taught by Kentley-Klay (Kentley-Klay; At least paragraph(s) 124).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Kentley-Klay into the invention of Chase with the motivation of simple substitution of one known element for another to obtain predictable results. Chase discloses determining that a user is at a vehicle by use of a chip or proximity card, and Kentley-Klay teaches determining a user is near a vehicle using a wireless communication link.  Using any known method of determining that the user is at the vehicle would be within the skill of one in the art and would be a design choice based on cost and other factors.  
As per claim 24, Chase discloses wherein the number of autonomous vehicles comprise multiple vehicles of different vehicle types, wherein each vehicle type is indicative of a vehicle size or a vehicle capacity (Chase; At least paragraph(s) 52-54).
As per claim 25, Chase discloses wherein each respective vehicle type is indicative of an accessibility to a respective autonomous vehicle of the respective vehicle type (Chase; At least paragraph(s) 52-54).
As per claim 26, Chase wherein the number of autonomous vehicles comprise multiple vehicles of different vehicle types, wherein each vehicle type is indicative of a ground-based autonomous vehicle, an air-based autonomous vehicle, or a watercraft vehicle (Chase; At least paragraph(s) 53 and 54).  
As per claim 27, Chase discloses wherein the data indicative of the number of autonomous vehicles for the rider comprises an indication of at least one autonomous vehicle of the requested vehicle type (Chase; At least paragraph(s) 39 and 52).
As per claim 28, Chase discloses wherein each of the number of autonomous vehicles can be configured to communicate an available autonomous vehicle status via one or more indicators located on the autonomous vehicle (Chase; At least paragraph(s) 41 and 50).
As per claim 29, Chase discloses wherein the one or more indicators located on the autonomous vehicle comprise one or more lights, and wherein the autonomous vehicle is configured to change a color of the one or more lights to display the available autonomous vehicle status (Chase; At least paragraph(s) 50; the display, which is made of changing lights would have to display the current reservation in order to allow the user to change it).
As per claims 30-34 and 36, and 37-40, Chase discloses in at least paragraph(s) 15 and 21, a computing system, which must have instructions stored on memory to run, that performs the method of claims 21-24 and 27-29.  Therefore, claims 30-34 and 36, and 37-40 are rejected using the same citations and reasoning as applied to claims 21-24 and 27-29 above.  
As per claim 35, Chase discloses wherein the available autonomous vehicle status is indicative of an available capacity of the autonomous vehicle (Chase; At least paragraph(s) 50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669